Exhibit 10.2

*** CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT (INDICATED BY
ASTERISKS) HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND
EXCHANGE COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF
1934. CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE OMITTED
PORTIONS.

COLLABORATION AND LICENSE AGREEMENT

BETWEEN

VGX INTERNATIONAL, INC.

(VGXI)

AND

INOVIO BIOMEDICAL CORPORATION

(INO)

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

1.

 

DEFINITIONS

   1

2.

 

LICENSE GRANT

   4

3.

 

COORDINATION

   5

4.

 

FEES AND ROYALTIES

   6

5.

 

DEVELOPMENT AND MATERIALS

   10

6.

 

MANUFACTURE

   11

7.

 

CONFIDENTIALITY

   12

8.

 

TERM and TERMINATION

   13

9.

 

IMPROVEMENTS TO INVENTION

   15

10.

 

PATENT MAINTENANCE and REIMBURSEMENT

   16

11.

 

INFRINGEMENT and LITIGATION

   16

12.

 

REPRESENTATIONS AND WARRANTIES OF INO; DISCLAIMER OF ADDITIONAL WARRANTIES;
INDEMNIFICATION

   17

13.

 

USE OF PARTIES’ NAME

   20

14.

 

ADDITIONAL PROVISIONS

   20

ATTACHMENTS 1-3

 

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

This Collaboration and License Agreement (“AGREEMENT”) is made and entered into
between VGX International Inc. (“VGXI”), a corporation with offices located at
Jung-Hun Building, #304, 944-1 Daechi 3-Dong, Gangnam-gu, Seoul, Korea, and
Inovio Biomedical Corporation (“INO”), a Delaware corporation having a place of
business at 450 Sentry Parkway, Blue Bell, PA 19422.

WHEREAS, INO and VGXI are parties to a R&D Collaboration and License Agreement
having an effective date of December 22, 2008 and parties wish to supersede such
agreement with this Agreement;

WHEREAS, INO has developed a universal influenza vaccine delivered with
electroporation, SynConTM Universal influenza DNA vaccine in conjunction with
electroporation (“VACCINE”), and VGXI desires to develop the VACCINE in certain
countries in Asia;

WHEREAS, INO owns certain intellectual property related to the Vaccine and
technologies for delivery of the same, including various filed patent
applications in the United States and abroad; and

WHEREAS, INO desires to license out its intellectual property rights related to
Vaccine and delivery technologies to VGXI in certain countries in Asia, and VGXI
desires to compensate INO for such licensed rights;

NOW, THEREFORE, in consideration of the promises and covenants contained in this
AGREEMENT, and intending to be legally bound thereby, the parties hereby agree
as follows:

 

1. DEFINITIONS

1.1 CALENDAR QUARTER means each three-month period, or any portion thereof,
beginning on January 1, April 1, July 1 and October 1.

1.2 CALENDAR YEAR means each 12-month period beginning on January 1.

1.3 DEVELOPMENT PLAN means the plan, as it may be amended from time to time, for
the development and/or marketing of the INO LICENSED PRODUCTS in the TERRITORY.
The initial DEVELOPMENT PLAN will be provided by the JDC in a timely manner and
attached hereto, as Attachment 2. The DEVELOPMENT PLAN shall be regularly
updated and amended to this AGREEMENT by the JDC.

1.4 EFFECTIVE DATE means the last date on which VGXI and INO have both fully
executed this AGREEMENT.

1.5 EXCLUDED PROCEEDS means all proceeds reasonably and fairly attributable to
bona fide (i) debt financing to the extent the debt is not forgiven; (ii) equity
(and conditional equity, such as warrants, convertible debt and the like
(iii) investments in VGXI at fair market value; (iv) reimbursements of patent
prosecution costs and patent

 

1

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

maintenance expenses; (v) reimbursement for the cost of research and/or
development services provided on the basis of full-time equivalent efforts of
personnel not in excess of commercially reasonable full-time equivalent rates.

1.6 FAIR MARKET VALUE means the cash consideration which VGXI or a sublicensee
thereof would realize from an unaffiliated, unrelated buyer in an arm’s length
sale of an identical item sold in the same quantity and at the same time and
place of the transaction.

1.7 IND APPLICATION means an Investigational New Drug Application filed with the
United States Food and Drug Administration under the U.S. Federal Food, Drug and
Cosmetic Act prior to administration of a pharmaceutical product to humans; or
an analogous application or filing with any analogous agency or Regulatory
Authority outside of the United States under any analogous foreign law for the
purposes of obtaining permission to conduct human clinical studies.

1.8 MARKETING APPROVAL means the approval of a NDA or a New Drug Application
filed with the United States Food & Drug Administration prior to sale of a
pharmaceutical product to humans, which grants a sponsor company of the NDA
approval for the sale and marketing of a new pharmaceutical in the United
States; or the approval of an analogous application with any analogous agency or
Regulatory Authority outside of the United States under any analogous foreign
law for the purposes of approval of the sale and marketing of a new
pharmaceutical in the respective country

1.9 PATENT MAINTENANCE PAYMENT means an annual payment from VGXI to INO that is
intended to cover a portion of the annual costs of maintaining the patents
related to the territory of Asia excluding Japan (“TERRITORY”) under the INO
PATENT RIGHTS, which also includes, among other items, patent office fees,
attorneys’ fees, and other patent related out of pocket costs to INO.

1.10 INO LICENSED PRODUCT(S) means product(s) which is/are made, made for, used
by, imported by or for, sold by or offered for sale by VGXI and/or any
sublicensee(s) of VGXI to unrelated third parties which fall under the scope of
the INO PATENT RIGHTS.

1.11 INO PATENT RIGHTS means all of INO’s interest in the rights represented by
or issuing from (including all claims referenced within) those United States
patents and patent applications listed in Attachment 1, including, in each case,
any continuations, continuations-in-part, divisions, provisionals, substitute
applications, and any patent issuing therefrom, and any reissues,
reexaminations, renewals and/or extensions (including any supplemental patent
certificate) based thereon, and any confirmation patent or registration patent
or patent of addition based on any such patent, and all foreign counterparts of
any of the foregoing.

1.12 FIELD-OF-USE, or FIELD, as used hererin means a limitation on the
application or utilization of PATENT RIGHTS to the field of DNA based vaccines
against influenza that are delivered to a subject using electroporation, and its
use to treat or protect a subject by delivering to such subject along with
electroporation.

 

2

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

1.13 SALE means any bona fide transaction for which consideration is received or
promised for the sale, use, lease, transfer or other disposition of INO LICENSED
PRODUCT(S) to an unrelated third party. A SALE of INO LICENSED PRODUCT(S) shall
be deemed completed at the time VGXI or its sublicensee invoices, ships or
receives payment for such INO LICENSED PRODUCT(S), whichever occurs first.

1.14 NET SALES means the gross amount invoiced for SALES, less qualifying costs
directly attributable to such SALES and actually identified on the invoice and
borne by VGXI or its sublicensee(s). Such qualifying costs shall be limited to
the following:

1.14.1 Discounts and rebates, in amounts customary in the trade, for quantity
purchases, prompt payments, for wholesalers and distributors;

1.14.2 Credits, allowances and/or refunds, not exceeding the original invoice
amount, for rejections, claims and/or returns;

1.14.3 Prepaid outbound transportation expenses and transportation insurance
premiums;

1.14.4 Sales and use taxes, tariffs, duties, surcharges and other fees imposed
by a governmental agency; and

1.14.5 Retroactive price reductions actually applied in an invoice.

NET SALES of a commercial product comprising one or more INO LICENSED PRODUCTS
and one or more other active ingredients (a “COMBINATION PRODUCT”) shall be
calculated as set forth above, subject to the provisions of Section 4.1.4.

1.15 TERRITORY shall mean the following Asian countries, which specifically
excludes Japan: Bangladesh, Burma, Cambodia, China, Hong Kong, India, Indonesia,
Laos, Macau, Malaysia, Mongolia, Nepal, Philippines, Singapore, Sri Lanka, South
Korea, North Korea, Taiwan, Thailand, and Vietnam.

1.16 PRODUCT IMPROVEMENTS shall mean any and all inventions for which patent
applications are or may be filed, whether ultimately patentable or not, that are
conceived or first reduced to practice by VGXI and/or any sublicense(s) that
incorporate or otherwise expand on inventions that are subject to INO PATENT
RIGHTS, or are improvements to the INO devices and materials as provided in
section 9, below, and that relate to the make, use, import, sale, or offer of
sale of INO LICENSED PRODUCT(S).

 

3

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

1.17. AFFILIATE means any corporation, firm, limited liability company,
partnership, or other entity that directly or indirectly controls, or is
controlled by, or is under common control with a Party to this Agreement. For
the purpose of this definition, control means ownership, directly or through one
or more Affiliates, of fifty percent (50%) (or such lesser percentage which is
the maximum allowed to be owned by a foreign entity in a particular
jurisdiction) or more of the shares of stock entitled to vote for the election
of directors in the case of a corporation, or fifty percent (50%) (or such
lesser percentage which is the maximum allowed to be owned by a foreign entity
in a particular jurisdiction) or more of the equity interests in the case of any
other type of legal entity, or status as a general partner in any partnership,
or any other arrangement whereby a Party controls or has the right to control
the board of directors or equivalent governing body of a corporation or other
entity.

1.18 REGULATORY AUTHORITY means the United States Food & Drug Administration or
any agency, commission, official or other instrumentality of any federal, state,
county, city or other political subdivision, domestic or foreign, that performs
a function for such territory or political subdivision similar to the function
performed by the FDA for the United States, with regard to the approval,
licensing, registration or authorization to test, manufacture, promote, market,
distribute, use, store, import, transport or sell a pharmaceutical product in
such territory or political subdivision.

1.19 VACCINE is used herein to mean INO’s universal influenza vaccine delivered
with electroporation, i.e., SynConTM Universal influenza DNA vaccine in
conjunction with electroporation.

 

2. LICENSE GRANT

2.1 Subject to the terms and conditions of this AGREEMENT, INO grants to VGXI
for the term of this AGREEMENT an exclusive right and license in the
FIELD-OF-USE under the INO PATENT RIGHTS, with the right to grant sublicenses,
to make, have made, use, import, sell and offer for sale INO LICENSED PRODUCT(S)
in the TERRITORY only.

2.2 Sublicense. Any sublicense made by VGXI shall be to a sublicensee that
agrees in writing to be bound by substantially the same terms and conditions as
VGXI herein, excluding all financial and reporting terms and conditions that do
not relate to such sublicensee’s obligations to INO, or such sublicense shall be
null and void. VGXI will provide INO with a copy of each sublicense agreement,
redacted for financial terms and conditions that do not pertain to obligations
to INO, promptly after execution and all such information shall be Confidential
Information of VGXI. VGXI shall be responsible for the performance of all
sublicensees as if such performance were carried out by VGXI itself, including
the payment of any royalties owed by sublicensee, regardless of whether the
terms of any sublicense require that sublicensee pay such amounts (such as in
fully paid-up or royalty free licenses), or require that such amounts be paid by
the sublicensee directly to INO. All rights of sublicensees shall terminate when
VGXI’s rights terminate. VGXI shall not, without INO’s prior written consent,
grant any fully-paid up or royalty-free sublicenses.

 

4

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

2.3 No other intellectual property rights, except that expressly provided in
this AGREEMENT per section 2, is being granted, conveyed, or transferred, unless
it is specifically provided by the parties in a subsequent written agreement.

 

3. COORDINATION

3.1 Collaboration & Responsibilities. The parties shall collaborate to develop
VACCINE for commercialization according to the terms of this AGREEMENT. INO
shall be responsible for conducting all research & development (the “R&D”). The
R&D shall include all research and pre-clinical studies. All R&D studies related
to and in support of clinical trials in the TERRITORY shall be funded entirely
by VGXI. VGXI shall be responsible for the preparation of all dossiers and data,
which are essentially required for conducting R&D in the TERRITORY. Furthermore,
for the avoidance of doubt, VGXI under the guidance of the JDC shall have the
right to pursue any DNA flu vaccine that is an INO LICENSED PRODUCT in the FIELD
and in the TERRITORY, which includes DNA component(s) that is or are a subset of
the SynConTM universal flu vaccine.

3.2 Joint Development Committee. The Parties shall establish a joint Development
committee (the “JDC”), which shall be comprised of up to four (4) members, with
an equal number of representatives (i.e., up to two (2) from each Party)
designated by each Party. A designee appointed by such member for such meeting
may represent members of the JDC at any meeting. INO shall designate one of the
INO representatives to serve as the chairperson of the JDC. VGXI shall designate
one of the VGXI representatives to serve as secretary of the JDC. Each Party
shall be free to change its representative members on written notice to the
other Party. The JDC may appoint one or more subcommittees consisting of one or
more members of the JDC and/or one or more representatives of the Parties to
carry out specified responsibilities of the JDC and to otherwise implement and
achieve the goals of the Committee.

3.3 Function of the JDC. The JDC shall be responsible for the coordination of
certain activities under this AGREEMENT to develop and commercialize an INO
LICENSED PRODUCT in the FIELD, including

3.3.1 Regularly updating DEVELOPMENT PLAN, including all necessary research,
nonclinical studies and clinical trials for each IND approval and filing
required dossier and data with the REGULATORY AUTHORITY in TERRITORY.

3.3.2 coordinating the supply of any vaccine related materials along with any
activities in support of obtaining regulatory approval;

 

5

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

3.3.3 providing general oversight of the entire collaboration between VGXI and
INO, including the development and commercialization of the VACCINE;

3.3.4 fostering the collaborative relationship between the Parties;

3.3.5 facilitating all required technology transfer;

3.3.6 reaching mutual agreement as to termination of the Agreement due to
failure of purpose or science; and

3.3.7 such other matters as the Parties may assign to the JDC from time to time.

3.4 Meetings of the JDC. The JDC shall meet at an approximately biannual
schedule, on an as-needed basis (or more often as the JDC may determine or as
reasonably requested by either Party), at alternating sites, if not otherwise
agreed. Each Party shall be responsible for its respective costs incurred in
participating in such meetings. Such meetings may also be held by
videoconference. Interim discussions may occur by means of videoconference or
telephone conferences. The JDC shall keep accurate minutes of its meetings,
including all proposed decisions and all actions recommended or taken.

3.5 Decisions of the JDC. At each JDC meeting, at least two (2) representatives,
one (1) from each Party, shall constitute a quorum. Each JDC member shall have
one (1) vote on all matters coming before the JDC; provided, that the member or
members of each Party present at a JDC meeting shall have the authority to cast
the votes of any of such Party’s absent members of the JDC. All decisions of the
JDC shall be made by unanimous vote of all of the members present with at least
one (1) member from each Party voting. In the event that the JDC is unable to
resolve any matter before it, then the Parties shall attempt in good faith to
resolve the disagreement through discussions among executive representatives of
each Party, and if resolution of the disagreement has not occurred within sixty
(60) days after either Party has notified the other in writing of the existence
of the disagreement, then the disagreement shall be referred for resolution to
the CEO of VGXI and the CEO of INO, or the respective designee of either of
them.

 

4. FEES AND ROYALTIES

4.1 License Initiation Fee and Royalties

4.1.1 Within ninety (90) days after the EFFECTIVE DATE, VGXI shall remit payment
of three million U.S. dollars ($3,000,000) to INO as a research and development
collaboration initiation fee.

4.1.2 Royalties. VGXI shall pay to INO, on a quarterly basis: a) a royalty of
*** percent (***%) of the NET SALES of each INO LICENSED PRODUCT which is sold
by VGXI, including any sold by sublicense(s), independent contractor(s) or
agent(s) of VGXI.

 

6

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

In determining the earned royalty payment, if any, such payment shall be made by
VGXI at the end of any CALENDAR QUARTER following first SALE of a INO LICENSED
PRODUCT. Such royalty payments shall terminate on a product-by-product and
country-by-country basis upon the later of:

(a) the date which is twenty (20) years after the date of the first SALE of such
INO LICENSED PRODUCT in such country, or

(b) in any country in which a valid claim of INO PATENT RIGHTS covers a INO
LICENSED PRODUCT, the date of expiration of the last-to-expire patent in such
country.

4.1.3 Within thirty (30) days after the end of each anniversary year (from the
EFFECTIVE DATE), VGXI shall pay to INO the period specific percentage of any
sublicense initiation fee and any other non-royalty payment(s), net of all
EXCLUDED PROCEEDS, including those resulting from co-marketing, strategic
alliance, joint venture and other similar arrangement(s), actually received
during such period by VGXI from a sublicensee resulting from activities with INO
LICENSED PRODUCT(S). Any non-cash consideration received by VGXI from such
sublicensee shall be valued at its FAIR MARKET VALUE as of the date of receipt
by VGXI.

 

Period

   Percentage  

EFFECTIVE DATE to 24 months after the EFFECTIVE DATE

   *** % 

24 months and one day after EFFECTIVE DATE to 48 months after the EFFECTIVE DATE

   *** % 

48 months and one day after EFFECTIVE DATE to termination of this AGREEMENT

   *** % 

4.1.4 In the event one or more INO LICENSED PRODUCTS are sold in a COMBINATION
PRODUCT, the amount of royalties and sublicense revenues paid to INO pursuant to
this Section 4.1 shall be based on the portion of the FAIR MARKET VALUE of such
combination of products reasonably attributable to the INO LICENSED PRODUCT(S),
as determined in good faith by INO.

4.2 Diligence and Milestone Fees

4.2.1 VGXI shall use commercially-reasonable efforts to develop for SALE and to
market INO LICENSED PRODUCTS in a manner consistent with the DEVELOPMENT PLAN.

 

7

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

4.2.2 The JDC shall provide a written, current DEVELOPMENT PLAN once every
twelve months, replacing the initial DEVELOPMENT PLAN, attached hereto as
ATTACHMENT 2.

4.2.3 Any of the events listed below that occur after the EFFECTIVE DATE shall
require that the following milestone payments be paid by VGXI to INO within
sixty (60) days after the achievement of the respective milestone event.

 

Event

   Amount

Approval of the first IND or equivalent in TERRITORY (triggered by next IND
approval outside of the IND approval of VGX-3400 in South Korea)

   $ ***

Initiation of first Phase II trial or equivalent in the TERRITORY

   $ ***

Initiation of first Phase III trial or equivalent in the TERRITORY

   $ ***

MARKETING APPROVAL obtained in the first country in the TERRITORY

   $ ***

Initiation of first Phase II trials and Phase III trials means the first patient
Enrollment for each Phase.

4.2.4 Minimum milestones. VGXI shall meet the minimum development milestones for
the VACCINE in the TERRITORY at the deadlines as provided hereunder:

i) IND (or equivalent) approval in a country in the TERRITORY within 36 months
of the EFFECTIVE DATE; AND

ii) Initiate a Phase II clinical study on humans in a country in the TERRITORY
within 60 months of the EFFECTIVE DATE.

However, if the failure of VGXI to meet any of the above minimum milestones is
due to the absence or insufficiency of a critical component that is mainly
controlled or owned by INO, then INO agrees to negotiate in good faith a
reasonable modification to the minimum milestone deadlines and the payment of
the Milestone Fees in this Section 4.2.

 

8

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

4.3 Reports and Records

4.3.1 VGXI shall deliver to INO within forty-five (45) days after the end of
each CALENDAR QUARTER following the first SALE of INO LICENSED PRODUCTS, a
written report, certified by the chief financial officer or treasurer of VGXI
(or an officer of VGXI charged with the duties typically entrusted to the chief
financial officer or treasurer of a Delaware corporation), setting forth the
calculation of the royalties due to INO under Section 4.1.2 herein for such
CALENDAR QUARTER, including, without limitation:

4.3.1.1 Gross consideration for SALES of INO LICENSED PRODUCTS, including all
amounts invoiced, billed or received;

4.3.1.2 NET SALES of INO LICENSED PRODUCTS listed by country;

4.3.1.3 Royalties owed to INO, listed by category, including, without
limitation, earned, sublicensee-derived, and minimum royalty categories.

4.3.2 VGXI shall pay the royalties due under Section 4.1.2 within forty-five
(45) days following the last day of each CALENDAR QUARTER in which the royalties
accrue. With royalties, VGXI shall send the report described in Section 4.3.

4.3.3 VGXI shall maintain, and cause its sublicensees to maintain, complete and
accurate books and records which enable the royalties payable under this
AGREEMENT to be verified. The records for each CALENDAR QUARTER shall be
maintained for three (3) years after the submission of the report covering such
period. Upon reasonable prior notice to VGXI, VGXI shall provide INO (or an
independent, certified public accounting firm selected by INO and reasonably
acceptable to VGXI) with access, during normal business hours, to all books and
records relating to the SALES of INO LICENSED PRODUCTS by VGXI and its
sublicensees to conduct a review or audit of those books and records solely for
purposes of verifying royalties paid or due under this AGREEMENT. Access to
VGXI’s and sublicensee’s books and records for the applicable period(s) shall be
available at least once each CALENDAR YEAR, during normal business hours, during
the term of this AGREEMENT and for three years after the expiration or
termination of this AGREEMENT. If the audit is performed by an independent,
certified public accounting firm selected by INO and reasonably acceptable to
VGXI and such auditor determines that VGXI has underpaid royalties by five
percent (5%) or more, then VGXI shall pay the costs and expenses of INO and its
accountants in connection with their review or audit plus a ten percent
(10%) penalty on the underpayment amount, in addition to such underpayment.

4.3.4 INO is entitled to only one copy of any reports under this Section 4.3,
and shall distribute such reports or audit results only to such persons as may
reasonably require such reports or audit results in order for INO to fulfill its
obligations, or enforce its rights, under this AGREEMENT.

 

9

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

4.4 Currency, Payment Method.

4.4.1 All dollar amounts referred to in this AGREEMENT are United States
dollars. All payments to INO under this AGREEMENT shall be made in United States
dollars by check payable to “Inovio Biomedical Corporation.” If VGXI receives
revenues from SALES of INO LICENSED PRODUCTS in currency other than United
States dollars, revenues shall be converted into United States dollars at the
conversion rate for the foreign currency as published in the eastern edition of
The Wall Street Journal as of the last business day of the applicable CALENDAR
QUARTER.

4.4.2 Amounts that are not paid when due shall accrue interest from the due date
until paid, at a rate equal to one and one-half percent (1.5%) per month (or
maximum allowed by law, if less).

 

5. DEVELOPMENT AND MATERIALS

5.1 VACCINE RELATED MATERIALS AND DATA

5.1.1 CLINICAL TRIAL SUPPLIES. The parties agree to share the costs of
manufacturing all GLP and cGMP DNA clinical trial supplies related to the
VACCINE. The exact amount of costs shared shall be decided by the JDC; however,
unless determined to be unfair by the JDC, VGXI’s fair share shall be assessed
as 33% of the DNA clinical trial supplies related to the VACCINE.

Within ten (10) days of the EFFECTIVE DATE, INO will provide VGXI at no cost the
product VGX-3400 (up to 200 vials).

5.1.2 ELECTROPORATION DEVICES AND SUPPLIES. INO shall supply VGXI
electroporation equipment and supplies during the term of this AGREEMENT in
accordance with the agreed upon prices provided in ATTACHMENT 3. All shipping
and handling costs shall be paid by VGXI. If additional costs are incurred, cost
sharing shall be considered by the JDC. Except for the right to use the
electroporation equipment provided to VGXI, INO does not assign, license, convey
or transfer any other intellectual property right to the electroporation
equipment/technology as a result of this AGREEMENT, or by transferring the
electroporation equipment to VGXI, except as agreed to by the Parties through a
written agreement.

5.1.2.1 Customization. At VGXI’s request and expense, INO shall collaborate with
VGXI to modify and optimize the electroporation technology to VGXI’s design
specifications for use with the VACCINE.

 

10

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

5.1.2.2 Electroporation model updates. VGXI shall be given access to INO’s
latest electroporation technology available to INO, upon the written request of
VGXI.

5.1.2.3 For the avoidance of doubt, the right to use INO’s electroporation
technology as provided herein shall terminate upon the termination of this
AGREEMENT. VGXI agrees to return any and all INO electroporation equipment and
unused supplies within thirty (30) days of termination.

5.1.3 DATA SHARING. The parties agree to share data related to the research,
development and commercialization of the VACCINE, to the extent allowable by a
governing regulatory body or government authority, and consistent with all
applicable laws and the provisions of Section 7 hereof.

5.1.4 ADDITIONAL DEVELOPMENT. VGXI can proceed with the research and development
of any INO LICENSED PRODUCTS in the TERRITORY, including additional clinical
trials and development of INO LICENSED PRODUCTS in the TERRITORY, under this
AGREEMENT.

5.2 DEVELOPMENT AND COSTS

VGXI shall pay for all development and registration expenses related to the
VACCINE incurred in the TERRITORY, including reimbursement of direct costs for
any research and development activity provided by INO that supports the
development and registration of the VACCINE in the TERRITORY. These costs shall
include a fair share of the costs generated from preclinical toxicity tests
conducted outside of the TERRITORY by INO and utilized by VGXI. The exact amount
to be borne by VGXI shall be decided by the JDC; however, unless determined to
be unfair by the JDC, VGXI’s fair share shall be assessed as 20% of total costs
of each study.

 

6. MANUFACTURE

6.1 The parties agree that VGXI, Inc., located at 2700 Research Forest Drive,
The Woodlands, TX 77381 shall be the preferred manufacturer for the VACCINE of
all conducted clinical trials pursuant to a SUPPLY AGREEMENT between INO and
VGXI, Inc. having an effective date of June 25, 2008.

6.2 Pursuant to the decision to be made by the JDC, all GLP (for toxicity
testing) or cGMP clinical-grade VACCINE product components to be manufactured by
VGXI, Inc. shall be shared fairly by both INO and VGXI

6.3 The parties agree to share costs per section 5.2, above.

 

11

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

7. CONFIDENTIALITY

7.1 CONFIDENTIAL INFORMATION means and includes all technical and business
information, plans, inventions, developments, discoveries, improvements,
software, know-how, procedures, methods, techniques, formulae, data, processes,
studies, and other proprietary ideas, whether or not patentable or
copyrightable, that a party hereto identifies as confidential or proprietary at
the time it is delivered or communicated to the other party hereto, or any other
information that should reasonably be recognizable by its nature to be
confidential or trade secret information of a party (including, without
limitation, information respecting such party’s business plans, sales and sales
methods, customers and prospective customers). CONFIDENTIAL INFORMATION should
be in writing and marked confidential or, if oral, should be reduced to writing
within two weeks of disclosure and marked confidential.

7.2 Each party shall maintain in confidence and not disclose to any third party
any CONFIDENTIAL INFORMATION of the other party for the term of this Agreement
and for five (5) years thereafter. Each party shall ensure that its employees
have access to CONFIDENTIAL INFORMATION of the other party only on a
need-to-know basis, and are obligated to abide by such party’s obligations under
this AGREEMENT. The foregoing obligation shall not apply to the below
exceptions:

7.2.1 information that is known to the receiving party prior to the time of
disclosure, and was not received directly or indirectly from the disclosing
party hereunder in violation of a confidentiality obligation, unless received
subject to non-disclosure and non-use obligations, or independently developed by
or for the receiving party, without exposure to or benefit of the disclosing
party’s CONFIDENTIAL INFORMATION, in each case, to the extent evidenced by
written records;

7.2.2 information disclosed to the receiving party, without restriction, by a
third party that has a right to make such disclosure;

7.2.3 information that was or becomes patented, published or otherwise part of
the public domain as a result of acts by the disclosing party or a third person
developing or obtaining such information as a matter of right; and

7.2.4 information which the disclosing party permits, in writing, the receiving
party to publicly disclose.

7.3 If a receiving party is required to disclose any of the disclosing party’s
CONFIDENTIAL INFORMATION by order of a governmental authority or a court of
competent jurisdiction; the receiving party shall timely inform its disclosing
party, reasonably cooperate at the disclosing parties expense with any
reasonable action the disclosing party takes to attempt to obtain confidential
treatment of such information by the authority or court, and limit its
disclosure of such information to the extent practical.

 

12

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

7.4 INO shall not be obligated to maintain any CONFIDENTIAL INFORMATION of VGXI
except for the reports required in Section 4.3. INO shall use reasonable efforts
not to disclose those reports to any third party (subject to the exceptions of
Section 7.2). INO bears no institutional responsibility for maintaining the
confidentiality of any other CONFIDENTIAL INFORMATION of VGXI.

 

8. TERM and TERMINATION

8.1 This AGREEMENT, unless sooner terminated as provided in this AGREEMENT,
shall terminate upon the later of: (a) the expiration or abandonment of the last
patent that is a component of the INO PATENT RIGHTS; or (b) twenty-five
(25) years after the EFFECTIVE DATE.

8.2 Termination by VGXI

8.2.1 VGXI may terminate this AGREEMENT upon: (a) thirty (30)-days written
notice to INO, if any of the following events of default (“INO’s Default” occur;

(a) INO experiences a Trigger Event (defined in Section 8.4, below),

(b) INO materially breaches this AGREEMENT and does not cure the material breach
within thirty (30) days after written notice of such material breach, or,

(c) The sale or other exploitation of the INO LICENSED PRODUCT(s) becomes
technologically or commercially unfeasible.

8.2.2 In addition to above, VGXI may terminate this AGREEMENT upon sixty
(60)-days written notice to INO; and by completing all the following:

(a) ceasing to make, have made, use, import, sell and offer for sale all INO
LICENSED PRODUCTS;

(b) terminating all sublicenses relating to INO LICENSED PRODUCTS, and causing
all sublicensees to cease making, having made, using, importing, selling and
offering for sale all INO LICENSED PRODUCTS;

(c) having closed any and all clinical study/studies in the TERRITORY, if any
exists, and remaining liable for any and all claims that may arise from such
study; and

(d) paying all monies owed to INO under this AGREEMENT.

 

13

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

8.3 Termination by INO

8.3.1 INO may terminate this AGREEMENT, upon thirty (30)-days written notice to
VGXI, if any of the following events of default (“VGXI’s Default”) occur:

(a) VGXI is more than thirty (30) days late in paying either INO any royalties,
expenses or any other monies due under this AGREEMENT and VGXI does not
immediately pay INO in full any amounts due upon demand.

(b) VGXI experiences a Trigger Event (defined in Section 8.4, below).

8.4 “Trigger Event” means any of the following:

8.4.1 If VGXI or INO:

8.4.1.1 becomes insolvent, bankrupt or generally fails to pay its material debts
as such debts become due;

8.4.1.2 is adjudicated insolvent or bankrupt; admits in writing its inability to
pay its debts; or shall suffer a custodian, receiver or trustee for it or
substantially all of its property to be appointed and, if appointed without its
consent, is not discharged within thirty (30) days of such appointment; or

8.4.1.3 makes an assignment for the benefit of creditors; or suffers proceedings
under any law related to bankruptcy, insolvency, liquidation or the
reorganization, readjustment or the release of debtors to be instituted against
it and, if contested by it, not dismissed or stayed within thirty (30) days;

8.4.2 If proceedings under any United States law, or any other relevant
country’s law, related to bankruptcy, insolvency, liquidation, or the
reorganization, readjustment or the release of debtors are instituted or
commenced by VGXI or INO;

8.4.3 If any order for relief is entered relating to any of the proceedings
described in Section 8.4.;

8.4.4 If VGXI or INO shall call a meeting of its creditors with a view to
arranging a composition or adjustment of its debts; or

8.4.5 If VGXI or INO shall, by any act or failure to act, indicate its consent
to, approval of or acquiescence in any of the proceedings described in
Section 8.4.

 

14

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

8.5 The provisions of Sections 8.3 and 8.4 shall apply to a Default of, or a
Trigger Event experienced by, any sublicensee of VGXI’s rights hereunder if and
to the extent that such Default of, or Trigger Event experienced by, the
sublicensee causes VGXI to fail to meet its diligence obligations under
Section 4.2.

8.6 Upon and after any termination of this AGREEMENT, VGXI and any sublicensee
thereof shall refrain from further manufacture, sale, marketing, importation
and/or distribution of INO LICENSED PRODUCT(s).

8.7 Upon termination of this AGREEMENT, each (receiving) party shall, at the
other (disclosing) party’s request, return to the other party all CONFIDENTIAL
INFORMATION (except for one copy for archival purposes) of the other party
provided hereunder.

8.8 Upon termination of this AGREEMENT, VGXI shall inventory in writing as soon
as commercially practicable and in any event no later than sixty (60) days after
termination: (a) all completed INO LICENSED PRODUCT(s) on hand, under the
control of VGXI or sublicensee(s) thereof; and (b) all INO LICENSED PRODUCT(s)
in the process of manufacture and component parts thereof. VGXI shall deliver
copies of such written inventories, verified by an officer of VGXI, forthwith to
INO. INO shall have forty five (45) days after receipt of such verified
inventories within which to challenge the inventory and request an audit
thereof. Upon five (5)-days written notice to VGXI, INO and its agents shall be
given access during normal business hours to the premises of VGXI, and/or
sublicensees thereof for the purpose of conducting an audit.

8.9 Upon the termination of this AGREEMENT, VGXI shall at its own expense
forthwith remove, efface or destroy all references to INO from all advertising
or other materials used in the promotion of VGXI’s business or the business of
any sublicensee of VGXI and VGXI and any sublicensee thereof shall not
thereafter represent in any manner that it has rights in or to the INO PATENT
RIGHTS or INO LICENSED PRODUCT(s).

8.10 Notwithstanding the foregoing, if this AGREEMENT terminates other than for
reasons of default, Section 8.3, VGXI shall have a period of six (6) months to
sell off its inventory of INO LICENSED PRODUCT(s) existing on the date of
termination of this AGREEMENT and shall pay royalties to INO with respect to
such INO LICENSED PRODUCT(s) within thirty (30) days following the expiration of
such six-month period.

8.11 Each party’s obligation to pay all monies owed and accruing as of the date
of termination under this AGREEMENT shall survive termination of this AGREEMENT.

 

9. IMPROVEMENTS TO INVENTIONS COVERED BY INO PATENT RIGHTS

When a PRODUCT IMPROVEMENT is conceived or reduced to practice by VGXI and/or
its sublicensee(s), VGXI and/or its sublicense(s) hereby assign their entire
right, title and interest in such PRODUCT IMPROVEMENT to INO. Furthermore, VGXI
and/or sublicense(s) agree to cooperate with INO in obtaining patent protection
to such PRODUCT IMPROVEMENT at INO’s cost, including but not limited to the
execution of any and all lawful papers in the U.S. and foreign patent offices.

 

15

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

INO hereby grants VGXI a license in the TERRITORY under any resulting patents
related to same PRODUCT IMPROVEMENT under similar terms as that provided for INO
PATENT RIGHTS under this AGREEMENT.

 

10. PATENT MAINTENANCE and REIMBURSEMENT

10.1 INO shall solely control, prosecute and maintain the INO PATENT RIGHTS
during the term of this AGREEMENT at INO’s expense.

10.2 VGXI shall pay INO a PATENT MAINTENTANCE PAYMENT on an annual basis, within
ten (10) days from the respective anniversary date of the EFFECTIVE DATE, in
accordance with the following schedule:

 

Period

   Payment

Up to second anniversary

   $ ***

Third to fifth anniversary

   $ ***

Sixth anniversary and beyond

   $ ***

INO agrees to revisit and reduce the amount of the PATENT MAINTENANCE PAYMENT
should there be any substantial reduction in the number of registered patent
applications under the INO PATENT RIGHTS.

10.3 INO shall provide VGXI at least thirty (30) days notice that a patent under
INO PATENT RIGHTS in the TERRITORY is to be abandoned, or a patent application
filing opportunity is foregone. The parties agree that VGXI shall have the right
of first refusal to pay for any associated fees necessary to prevent such
abandonment or cause the filing of the patent application.

 

11. INFRINGEMENT and LITIGATION

11.1 INO and VGXI are responsible for notifying each other promptly of any known
or suspected infringement of INO PATENT RIGHTS, which may come to their
attention after the EFFECTIVE DATE. INO and VGXI shall consult one another in a
timely manner concerning an appropriate response to the infringement.

11.2 INO has the first right and ability to prosecute a material infringement of
INO PATENT RIGHTS at its own expense. In such event, financial recoveries will
be entirely retained by INO.

 

16

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

11.3 Provided INO declines to pursue its right to prosecute, above section 11.2,
then VGXI may prosecute such infringement at its own expense. However, VGXI
shall not settle or compromise any such suit in a manner that imposes any
obligations or restrictions on INO or grants any rights to the INO PATENT RIGHTS
without INO’s prior written permission. Financial recoveries from any such
litigation will first be applied to reimburse VGXI for its litigation
expenditures with additional recoveries being paid to VGXI, subject to lost
royalty due INO based on such infringement.

11.4 VGXI’s rights under Section11.3 are subject to the continuing right of INO
to intervene at INO’s own expense and join VGXI in any claim or suit for
infringement of the INO PATENT RIGHTS. Any consideration received by INO or VGXI
in any award or settlement of any claim or suit shall be shared between INO and
VGXI in proportion with each party’s share of the litigation expenses reasonably
incurred in such infringement action.

11.5 In any action to enforce any of the INO PATENT RIGHTS, either party, at the
request and reasonable expense of the other party, shall cooperate to the
fullest extent reasonably possible. This provision shall not be construed to
require either party to undertake any activities, including legal discovery, at
the request of any third party except as may be required by lawful process of a
court of competent jurisdiction.

 

12. REPRESENTATIONS AND WARRANTIES OF INO; DISCLAIMER OF ADDITIONAL WARRANTIES;
INDEMNIFICATION

12.1 INO represents and warrants to VGXI that to its KNOWLEDGE as of the date
hereof:

12.1.1 INO has the full authority to execute and deliver this AGREEMENT.

12.1.2 No material claim by any third party contesting the validity,
enforceability, licensability, use or ownership of any of such INO PATENT RIGHTS
has been made, is currently outstanding or is threatened against INO.

12.1.3 No loss or expiration of any part of the INO PATENT RIGHTS is currently
pending.

12.1.4 To the best of its knowledge, which is no less than a reasonable
standard, all the materials or information provided by INO to VGXI related to
INO PATENT RIGHTS and/or INO LICENSED PRODUCTS are correct, sufficient and not
misleading in all material respects.

12.2 EXCEPT AS SET FORTH IN SECTION 12.1, THE INO PATENT RIGHTS, INO LICENSED
PRODUCTS AND ALL OTHER TECHNOLOGY LICENSED UNDER THIS AGREEMENT ARE PROVIDED ON
AN “AS IS” BASIS AND INO MAKES NO REPRESENTATIONS OR WARRANTIES, EXPRESS OR
IMPLIED,

 

17

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

WITH RESPECT THERETO. BY WAY OF EXAMPLE, BUT NOT OF LIMITATION, INO MAKES NO
REPRESENTATIONS OR WARRANTIES (i) OF COMMERCIAL UTILITY; (ii) OF MERCHANTABILITY
OR FITNESS FOR A PARTICULAR PURPOSE; OR (iii) THAT THE USE OF THE INO PATENT
RIGHTS, INO LICENSED PRODUCTS OR ALL OTHER TECHNOLOGY LICENSED UNDER THIS
AGREEMENT WILL NOT INFRINGE ANY PATENT, COPYRIGHT, TRADE SECRET OR TRADEMARK OR
OTHER PROPRIETARY RIGHTS OF OTHERS. INO SHALL NOT BE LIABLE TO VGXI, VGXI’S
SUCCESSORS OR ASSIGNS OR ANY THIRD PARTY WITH RESPECT TO: ANY CLAIM ARISING FROM
USE OF THE INO PATENT RIGHTS, INO LICENSED PRODUCTS AND ALL OTHER TECHNOLOGY
LICENSED UNDER THIS AGREEMENT OR FROM THE MANUFACTURE, USE OR SALE OF INO
LICENSED PRODUCTS; OR ANY CLAIM FOR LOSS OF PROFITS, LOSS OR INTERRUPTION OF
BUSINESS, OR FOR INDIRECT, SPECIAL OR CONSEQUENTIAL DAMAGES OF ANY KIND.

12.3 VGXI shall defend, indemnify and hold harmless INO, its trustees, officers,
agents and employees (individually, an “Indemnified Party”, and collectively,
the “Indemnified Parties”), from and against any and all liability, loss,
damage, action, claim or expense suffered or incurred by the Indemnified Parties
(including attorney’s fees and expenses) (individually, a “Liability”, and
collectively, the “Liabilities”) that results from or arises out of: (a) the
development, use, manufacture, promotion, sale or other disposition of any INO
PATENT RIGHTS or INO LICENSED PRODUCTS by VGXI, its assignees, sublicensees,
vendors or other third parties; (b) any breach by VGXI of this AGREEMENT; and
(c) the enforcement by an Indemnified Party of this Section. Without limiting
the foregoing, VGXI shall defend, indemnify and hold harmless the Indemnified
Parties from and against any Liabilities resulting from:

12.3.1 any product liability or other claim of any kind related to the use by a
third party of a INO LICENSED PRODUCT that was manufactured, sold or otherwise
disposed by VGXI, its assignees, sublicensees, or agents, other than such
Liabilities arising from or related to the inaccuracy of any representation or
warranty of INO in Section 12.1 of this AGREEMENT; and

12.3.2 a claim by a third party that the INO PATENT RIGHTS or the design,
composition, manufacture, use, sale, or other disposition of any INO LICENSED
PRODUCT infringes or violates any patent, copyright, trademark or other
intellectual property rights of such third party, except to the extent that any
such claim may relate to the inaccuracy of any representation or warranty in
Section 12.1; and

12.3.3 clinical trials or studies conducted by or on behalf of VGXI and/or its
sublicensees relating to the INO LICENSED PRODUCTS, including, without
limitation, any claim by or on behalf of a human subject of any such clinical
trial or study.

 

18

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

VGXI is not permitted to settle or compromise any claim or action giving rise to
Liabilities in a manner that imposes any restrictions or obligations on INO or
grants any rights to the INO PATENT RIGHTS or INO LICENSED PRODUCTS without
INO’s prior written consent. The indemnification rights of the parties or any
other Indemnified Party contained herein are in addition to all other rights
which the parties or such Indemnified Party may have at law or in equity or
otherwise.

12.4 INO shall defend, indemnify and hold harmless VGXI, its trustees, officers,
agents and employees (individually, an “Indemnified Party”, and collectively,
the “Indemnified Parties”), from and against any and all liability, loss,
damage, action, claim or expense suffered or incurred by the Indemnified Parties
(including attorney’s fees and expenses) (individually, a “Liability”, and
collectively, the “Liabilities”) that results from or arises out of: (a) any
breach by INO of this AGREEMENT; and (b) the enforcement by an Indemnified Party
of this Section. Without limiting the foregoing, INO shall defend, indemnify and
hold harmless the Indemnified Parties from and against any Liabilities resulting
from:

12.4.1 a claim by a third party that the INO PATENT RIGHTS or the design,
composition, manufacture, use, sale, or other disposition of any INO LICENSED
PRODUCT infringes or violates any patent, copyright, trademark or other
intellectual property rights of such third party; and

INO is not permitted to settle or compromise any claim or action giving rise to
Liabilities in a manner that imposes any restrictions or obligations on VGXI
without VGXI’s prior written consent. The indemnification rights of the parties
or any other Indemnified Party contained herein are in addition to all other
rights which the parties or such Indemnified Party may have at law or in equity
or otherwise.

12.5 Insurance

12.5.1 INO agrees that it will cover liability insurance in case of all adverse
events that is the direct result of the DNA sequence itself or the
electroporation device component of the VACCINE in all clinical development.
Furthermore, INO will maintain the liability insurance for a period of five
(5) years after the termination of the final trial.

12.5.2 VGXI shall procure and maintain a policy or policies of comprehensive
general liability insurance, including broad form and contractual liability, in
a minimum amount of $2,000,000 combined single limit per occurrence and in the
aggregate, as respects personal injury, bodily injury and property damage
arising out of VGXI’s performance under this AGREEMENT.

12.5.3 VGXI shall, upon commencement of clinical trials involving INO LICENSED
PRODUCTS, procure and maintain a policy or policies of product liability
insurance in a minimum amount of $3,000,000 combined single limit per occurrence
and in the aggregate as respects bodily injury and property damage arising out
of VGXI’s performance of this AGREEMENT.

 

19

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

12.5.4 The policy or policies of insurance described in this Section 12.5 shall
be issued by a recognized insurance carrier with an A.M. Best rating of “A” or
better and shall name INO as an additional insured with respect to VGXI’s
performance of this AGREEMENT. VGXI shall provide INO with certificates
evidencing the insurance coverage required herein and all subsequent renewals
thereof. Such certificates shall provide that VGXI’s insurance carrier(s) notify
INO in writing at least 30 days prior to cancellation or material change in
coverage.

12.6 INO may periodically review the adequacy of the minimum limits of liability
insurance specified in Section 12.5 and INO reserves the right to require VGXI
to adjust the liability insurance coverages. The specified minimum insurance
amounts do not constitute a limitation on VGXI’s obligation to indemnify INO
under this AGREEMENT.

 

13. USE OF PARTIES’ NAME

VGXI and its employees and agents shall not use, and VGXI shall not permit its
sublicensees to use, INO’s name or any adaptation thereof, or any INO seal,
logotype, trademark, or service mark, or the name, mark, or logotype of any INO
representative or organization in any way without the prior written consent of
INO. Similarly, INO and its employees and agents shall not use, and INO shall
not permit its sublicensees to use, VGXI’s name or any adaptation thereof, or
any VGXI seal, logotype, trademark, or service mark, or the name, mark, or
logotype of any INO representative or organization in any way without the prior
written consent of INO.

 

14. ADDITIONAL PROVISIONS

14.1 Nothing in this AGREEMENT shall be deemed to establish a relationship of
principal and agent between INO and VGXI, or between or among any of either
party’s agents or employees for any purpose whatsoever, nor shall this AGREEMENT
be construed as creating any other form of legal association or arrangement
which would impose liability upon one party for the act or failure to act of the
other party.

14.2 This Agreement shall supersede the R&D Collaboration and License Agreement
having an effective date of December 22, 2008. Upon the EFFECTIVE DATE, the
December 22, 2008 agreement shall become void.

14.3 This Agreement shall inure to the benefits of the respective successors and
assigns of the parties; provided, however, that VGXI is not permitted to assign
this AGREEMENT or any part of it to any person or entity either directly or by
operation of law, without the prior written consent of INO in its sole
discretion. Any prohibited assignment of this AGREEMENT or the rights hereunder
shall be null and void. No assignment relieves VGXI of responsibility for the
performance of any accrued obligations, which it has prior to such assignment.

 

20

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

14.4 A waiver by either party of a breach of any provision of this AGREEMENT
will not constitute a waiver of any subsequent breach of that provision or a
waiver of any breach of any other provision of this AGREEMENT.

14.5 Notices, payments, statements, reports and other communications under this
AGREEMENT shall be in writing and shall be deemed to have been received as of
the date five (5) days after the date sent if sent by public courier (e.g.,
Federal Express) or by Express Mail, receipt requested, and addressed as
follows:

 

If for INO:    Inovio Biomedical Corporation    450 Sentry Parkway    Blue Bell,
PA 19422    Attention: J. Joseph Kim, President & CEO If for VGXI:             
   VGX International    Jung-Hun Building, #304,    944-1 Daechi 3-Dong,   
Gangnam-gu, Seoul, Korea    Attention: Bryan Byong Jin Kim, President & CEO

Either party may change its official address upon written notice to the other
party and allow for ten (10) business days for the change to be effective.

14.6 This AGREEMENT shall be construed and governed in accordance with the laws
of the Commonwealth of Pennsylvania, USA, without giving effect to conflict of
law provisions. In the event that a party to this AGREEMENT perceives the
existence of a dispute with the other party concerning any right or duty
provided for herein, the parties will, as soon as practicable, confer in an
attempt to resolve the dispute. If the parties are unable to resolve such
dispute amicably, then the parties hereby submit to the exclusive jurisdiction
of and venue in the courts located in the Eastern District of the Commonwealth
of Pennsylvania, USA, with respect to any and all disputes concerning the
subject of this AGREEMENT.

14.7 INO and VGXI shall not discriminate against any employee or applicant for
employment because of race, color, sex, sexual or affectional preference, age,
religion, national or ethnic origin, handicap, or because he or she is a
disabled veteran or a veteran of the Vietnam Era.

 

21

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

14.8 VGXI shall comply with all prevailing laws, rules and regulations that
apply to its activities or obligations under this AGREEMENT. Without limiting
the foregoing, it is understood that this AGREEMENT may be subject to United
States laws and regulations controlling the export of technical data, computer
software, laboratory prototypes and other commodities, articles and information,
including the Arms Export Control Act as amended in the Export Administration
Act of 1979, and that the parties’ obligations are contingent upon compliance
with applicable United States export laws and regulations. The transfer of
certain technical data and commodities may require a license from the cognizant
agency of the United States Government and/or written assurances by VGXI that
VGXI shall not export data or commodities to certain foreign countries without
prior approval of such agency. INO neither represents that a license is not
required nor that, if required, it will issue

14.9 If any provision of this AGREEMENT shall be held to be illegal, invalid or
unenforceable, then such illegality, invalidity or unenforceability shall attach
only to such provision, and shall not in any manner affect or render illegal,
invalid or unenforceable any other provision of this AGREEMENT, and this
AGREEMENT shall be carried out as if any such illegal, invalid or unenforceable
provision were not contained herein.

14.10 This AGREEMENT, including the attachments expressly referred to herein and
attached, embody the entire agreement and understanding among the parties hereto
and thereto and supersede all prior agreements and understandings relating to
the subject matter. This AGREEMENT may not be changed, modified, extended or
terminated except by written amendment executed by an authorized representative
of each party.

14.11 All agreements, covenants, indemnities, obligations, rights, licenses,
options, representations, and warranties set forth in this Agreement or accrued
prior to Termination or Expiration of this Agreement will survive the execution,
delivery, Termination, or Expiration of this Agreement and remain in full
effect, unless expressly provided otherwise herein.

[SIGNATURES BY PARTIES ON FOLLOWING PAGE]

 

22

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
AGREEMENT to be executed by their duly-authorized representatives.

 

INOVIO BIOMEDICAL CORPORATION     VGX INTERNATIONAL, INC. By:   /s/ Kevin W.
Rassas     By:   /s/ Byung Moon CHO Name:   Kevin W. Rassas     Name:   Byung
Moon CHO Title:   Senior Vice President     Title:   Managing Director Date:  
March 24, 2010     Date:   March 24, 2010

 

23

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

ATTACHMENT 1

INO PATENT RIGHTS

 

INO Ref No.

   Country    App.Status    Application Number    Filing Date   

Title

UPVG0016

   AU    Pending    2007278831    30-Jul-07    IMPROVED VACCINES AND METHODS FOR
USING THE SAME

UPVG0016

   CA    Pending    2659262    30-Jul-07    “

UPVG0016

   CN    Pending    200780036389.3    30-Jul-07    “

UPVG0016

   EP    Published    7840587.5    30-Jul-07    “

UPVG0016

   HK    Pending    9109663.8    20-Oct-09    “

UPVG0016

   IN    Pending    688/KOLNP/2009    30-Jul-07    “

UPVG0016

   JP    Published    2009522035    30-Jul-07    “

UPVG0016

   KR    Pending    10-2009-7004232    30-Jul-07    “

UPVG0016

   MX    Pending    mx/a/2009/001099    30-Jul-07    “

UPVG0016

   US    Expired    60/833856    28-Jul-06    “

UPVG0016

   US    Expired    60/833861    28-Jul-06    “

UPVG0016

   US    Expired    60/890352    16-Feb-07    “

UPVG0016

   US    Pending    12/375518    28-Jan-09    “

UPVG0016

   WO    Published    PCT/US2007/074769    30-Jul-07    “

UPVG0023

   US    Expired    60/987284    12-Nov-07    NOVEL VACCINES AGAINST MULTIPLE
SUBTYPES OF INFLUENZA VIRUS

UPVG0023

   US    Published    12/269824    12-Nov-08    “

UPVG0023

   WO    Published    PCT/US08/083281    12-Nov-08    “

UPVG0034

   US    Pending    12694238    26-Jan-10    INFLUENZA NUCLEIC ACID MOLECULES
AND VACCINES MADE THEREFROM

UPVG0034

   US    Pending    12694216    26-Jan-10    NUCLEIC ACID MOLECULE ENCODING
CONSENSUS INFLUENZA A HEMAGGLUTININ H1

 

1

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

ATTACHMENT 2

DEVELOPMENT PLAN

 

1

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.



--------------------------------------------------------------------------------

ATTACHMENT 3

PRICES

 

Product

  

Price

CELLECTRA® electroporation device

   Purchase $*** each    or lease for $*** per year per device
(includes
maintenance/
replacement)

Cost per Applicator for Research:

  

Inter-muscular delivery

   $*** each

Inter-dermal delivery

   $*** each

Needle arrays

   $*** each

Note: Prices subject to change

 

2

*** Certain confidential information in this document has been omitted pursuant
to a request for Confidential Treatment and filed separately with the
Commission.